Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In each of paragraphs [0030], [0031] and [0034]  reference number “18” is used to describe the panel, the side panel and a lower panel. Please note that when this is corrected, if new reference numbers are introduced, they should also be added to the Figures.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 7, this claim includes the limitation of “the housing includes a side panel connected to the panel along the upper portion and the lower portion at a weakened joint”. It is unclear if “a weakened joint” is an additional weakened joint or one of the weakened joints of claim 1.  The examiner suggests amending the claim to change 
Claim 9 (proposed amendment) The side airbag assembly as set forth in claim 8, further comprising a lower panel connected to the bottom end of the panel by the weakened joint at the bottom end of the panel and connected to the side panel at an additional weakened joint, and the lower panel includes a hinged end opposite the weakened joint at the bottom end of the panel. 
	With respect to claim 15, a similar issue occurs, with respect to the previously mentioned (claim 1) side ends and weakened joints. The examiner suggest amending claim 15 to read:
Claim 15 (proposed amendment) The side airbag assembly as set forth in claim 1, wherein the housing has a side panel connected to one of the side ends of the panel at one of the joints. 
	With respect to claim 17, a similar issue occurs. It is unclear if “a weakened joint is one of the weakened joints previously mentioned, or an additional weakened joint. The examiner suggests amending the claim to change “a weakened joint” to “an additional weakened joint”. Regarding claim 18, “the lower panel” lacks antecedent basis. It appears that claim 18 should have depended from claim 17, and if this change is made it will be clear which of “the weakened joint” in claim 18 is being referenced.
Allowable Subject Matter
Claims 1-6, 10-14, and 19 are allowed.
Claims 7-9,  and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 includes the limitation of the panel being rotatable relative to the top surface from a generally upright position, abutting the top surface of the housing. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach airbag doors with tear seams and hinges of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUTH ILAN/Primary Examiner, Art Unit 3616